UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-31882 Lehman ABS Corporation, on behalf of: Callable Zero Coupon Trust Certificates, Series 2002-TVA-1 Trust (Exact name of registrant as specified in its charter) 745 Seventh Avenue New York, New York 10019(212) 526-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Callable Zero Coupon Trust Certificates, Series 2002-TVA-1 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i)[ ] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(1)(ii) [ ] Rule 12h-3(b)(2)(i)[ ] Rule 12g-4(a)(2)(i)[ ] Rule 12h-3(b)(2)(ii) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 15d-6[ ] Rule 12h-3(b)(1)(i) [X] Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this notice to be signed on its behalf by the undersigned duly authorized person. Company Name DATE: May 15, 2007 By: /s/Charles M. Weaver Charles M. Weaver Senior Vice President 2
